Citation Nr: 0214942	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  96-31 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), initially evaluated as 50 percent disabling, 
effective from October 1995, and as 70 percent disabling, 
effective from November 7, 1996.


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1966 to December 
1968.

This appeal came to the Board of Veterans' Appeals (Board) 
from December 1995 and later RO rating decisions that granted 
service connection for PTSD and assigned a 50 percent 
evaluation, effective from October 1995.  In September 1998, 
the Board remanded the case to the RO for additional 
development.  A March 2000 RO rating decision increased the 
evaluation for the PTSD from 50 to 70 percent, effective from 
November 7, 1996.

Inasmuch as a higher evaluation is potentially available, and 
the issue of an increased evaluation for PTSD was already in 
appellate status at the time of the March 2000 RO rating 
decision, the Board will consider entitlement to an increased 
evaluation for the PTSD for the entire period.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The veteran's PTSD was manifested primarily by nightmares 
and recollections of experiences in Vietnam, depression, 
anxiety, irritability, and startle response prior to November 
7, 1996; symptoms that produced severe social and industrial 
impairment at any time prior to November 7, 1996, are not 
found.

2.  The veteran's PTSD has been manifested primarily by 
nightmares and recollections of experiences in Vietnam, 
anxiety, depression, irritability, startle response, 
constricted affect, and suicidal and homicidal ideations that 
have produced occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood or severe social and 
industrial impairment as of November 7, 1996.

3.  PTSD symptoms that have produced total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name or that produced virtual isolation in the community 
and that were totally incapacitating bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior or that rendered the veteran unable to obtain or 
retain employment at any time from November 7, 1996, are not 
found.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD at any time prior to November 7, 1996, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.132, Code 
9411, effective prior to November 7, 1996.

2.  The criteria for a rating in excess of 70 percent for 
PTSD at any time from November 7, 1996, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.132, Code 
9411, effective prior to November 7, 1996, 4.130, Code 9411, 
effective as of November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for an increased evaluation for PTSD, and 
that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with VA examinations to 
determine the current severity of the PTSD.  He has been 
provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claim, that 
essentially notify him of the evidence needed to prevail on 
the claim.  There is no identified evidence that has not been 
accounted for and the veteran has been given the opportunity 
to submit written argument.  In a May 2001 letter, the RO 
notified the veteran of the evidence needed to substantiate 
his claim and offered to assist him in obtaining any relevant 
evidence.  This letter gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.  In correspondence dated in November 2001, the 
veteran notified the RO that he had no additional evidence to 
submit and requested that his case be sent to the Board for 
appellate consideration.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
him another opportunity to present additional evidence and/or 
argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

A.  Factual Background

VA and private medical records, including reports received 
from the Social Security Administration (SSA) in 1999, show 
that the veteran was treated for various conditions from the 
1980's to 2000.  The private medical reports reveal that he 
was seen primarily for disorders unrelated to this appeal.  
The more salient VA medical reports are discussed below.

A SSA document dated in August 1992 shows that the veteran 
was found entitled to disability benefits.  The primary 
diagnosis for this determination was retinal disorders 
(diabetic retinopathy and statutory blindness), and the 
secondary diagnosis was hypertensive vascular disease.

A VA report shows that the veteran underwent psychiatric 
testing in September 1995.  The results of the testing and 
clinical interview supported a primary Axis I diagnosis of 
PTSD.  The Axis V diagnosis was 50.

A VA report of the veteran's outpatient treatment in April 
1996 reveals that he was upset.  No significant symptoms were 
found on mental status evaluation.  The Axis I diagnosis was 
PTSD.  The Axis V diagnosis was 65.

The veteran underwent a VA psychiatric examination in March 
1997.  He had a lot of anxiety and depression.  He stated 
that he had nightmares and thoughts about Vietnam all of the 
time.  He reported not getting along with people because of 
irritability.  He reported that he wasn't getting along with 
his wife.  He stated that he jumped when the telephone rang.  
On mental status examination his answers were goal directed.  
His speech was normal in rate and tone with good vocabulary 
and grammar.  There was no pressured speech or flight of 
ideas.  He had no hallucinations, delusions, paranoia or 
ideas of reference.  He had mild depressed affect and 
moderate anxiety.  He was oriented and alert.  The diagnosis 
was PTSD and the GAF (global assessment of functioning) was 
50.

The VA report of the veteran's outpatient treatment in August 
1998 reveals that had suicidal and homicidal ideations.  The 
Axis I diagnosis was PTSD.

A VA report of the veteran's outpatient treatment in March 
1999 shows that he had a constricted affect.  The assessment 
was PTSD and the GAF was 40.

The veteran underwent a VA psychiatric examination in 
September 1999.  He reported intrusive thoughts, nightmares, 
and flashbacks of experiences.  He appeared alert, quiet, and 
tense.  He was oriented.  His memory, insight, and judgment 
appeared adequate.  The diagnosis was PTSD.  The examiner 
opined that the veteran had occupational and social 
impairment with deficiencies in most areas, including work, 
family relations, thinking, and mood with difficulty adapting 
to stressful circumstances.  The GAF was 45.

A report of the veteran's VA outpatient treatment in March 
2000 reveals he had constricted affect.  The assessment was 
PTSD and the GAF was 38.


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7. 

At the time of an initial rating separate ratings can be 
assigned for separate periods of time based on the facts 
found or a "staged rating".  Fenderson v. West, 12 Vet. 
App. 119 (1999).

A 50 percent rating for PTSD requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent evaluation 
requires that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, diagnostic code 
9411, effective prior to Nov. 7, 1996.

The regulations for the evaluation of mental disorders were 
revised, effective from November 7, 1996.  61 Fed. Reg. 
52695-52702 (Oct. 8, 1996).  When regulations are changed 
during the course of the veteran's appeal, the criteria that 
is to the advantage of the veteran should be applied.  
Karnas, 1 Vet. App. 308.  Revised regulations do not allow 
for their retroactive application unless those regulations 
contain such provisions and may only be applied as of the 
effective date.  VAOPGCPEC 3-2000.

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

The VA reports of the veteran's treatment and evaluations 
prior to November 7, 1996, show that the PTSD was manifested 
primarily by nightmares and recollections of experiences in 
Vietnam, depression, anxiety, irritability, and startle 
response.  GAF scores or Axis V diagnoses of 50 in September 
1995, 65 in April 1996, and 50 in March 1997 were reported.

A GAF of 41 to 50 is indicative of serious symptoms or 
moderate difficulty in social, occupational or school 
functioning under the provisions of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Third or Fourth Edition (DSM III or DSM IV) that 
is to be used in the evaluation of the veteran's PTSD prior 
to November 7, 1996.  A GAF of 65 is indicative of mild 
symptoms or some difficulty in social, occupational or school 
functioning.  These scores and the overall evidence of record 
prior to November 7, 1996, indicate that the 50 percent 
evaluation for the PTSD best represents the veteran's 
disability picture at that time.  38 C.F.R. § 4.7.

In view of the above, the Board finds that the evidence does 
not show PTSD symptoms prior to November 7, 1996, that 
produced severe social and industrial impairment at any time 
prior to November 7, 1996.  Hence, a higher or "staged 
rating" in excess of 50 percent prior to November 7, 1996 is 
not warranted.  Fenderson, 12 Vet. App. 119.  The 
preponderance of the evidence is against the claim for a 
rating in excess of 50 percent for PTSD at any time prior to 
November 1996.

Whereas, the VA reports of the veteran's treatment and 
evaluation for PTSD as of November 7, 1996, reveal that the 
disorder has been manifested primarily by nightmares and 
recollections of experiences in Vietnam, anxiety, depression, 
irritability, startle response, constricted affect, and 
suicidal and homicidal ideations that have produced 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood or severe social and industrial impairment 
as of that date.

The VA medical reports as of November 7, 1996, show a GAF of 
40 in March 1999, 45 in September 1995, and 38 in March 2000.  
A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood under the provisions of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition (DSM IV) that is to be 
used in the evaluation of the veteran's PTSD as of November 
7, 1996.  The VA reports of his treatment and evaluation as 
of November 7, 1996, indicate that the 70 percent evaluation 
for PTSD best represent his disability picture from that 
date.  38 C.F.R. § 4.7.

The evidence does not show PTSD symptoms that have produced 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name or that 
produce virtual isolation in the community and that are 
totally incapacitating bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in a profound retreat from mature behavior or that render the 
veteran unable to obtain or retain employment at any time 
from November 7, 1996.

The Board finds that the evidence does not support the 
assignment of a rating in excess of 70 percent or a "staged 
rating" at any time from November 7, 1996, under the 
criteria of diagnostic code 9411, effective prior to or as of 
that date.  Fenderson, 12 Vet. App. 119.  The preponderance 
of the evidence is against the claim for a higher rating for 
PTSD at any time after November 7, 1996, and the claim is 
denied.

The benefit of the doubt doctrine is not for application 
because the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Unemployability

Rating decisions by the RO in February, May, and June 2002 
granted service connection for diabetes with retinopathy, end 
stage renal disease post-transplant, and cardiovascular 
disease.  The veteran has been granted a total disability 
rating for compensation purposes based on individual 
unemployability, as well as benefits under Chapter 35, Title 
38, United States Code.  The specific rating of the PTSD is 
the only issue before the Board.


ORDER

A rating in excess of 50 percent for PTSD at any time prior 
to November 7, 1996, or in excess of 70 percent at any time 
from November 7, 1996, is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

